                     Case 20-32307 Document 1 Filed in TXSB on 04/26/20 Page 1 of 25

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

    Southern
 ____________________             Texas
                      District of _________________
                                        (State)
                                                             11
 Case number (If known): _________________________ Chapter _____                                                                   Check if this is an
                                                                                                                                      amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        02/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                           Diamond    Offshore Drilling, Inc.
                                              ______________________________________________________________________________________________________




 2.   All other names debtor used             ______________________________________________________________________________________________________
      in the last 8 years                     ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer                 7 ___6 – 0___ 3
                                              ___                 2 ___
                                                              ___ ___ 1 ___
                                                                         7 ___
                                                                            6 ___0
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                Mailing address, if different from principal place
                                                                                                         of business

                                                15415 Katy Freeway
                                              ______________________________________________             _______________________________________________
                                              Number     Street                                          Number     Street

                                                   Suite 100
                                              ______________________________________________             _______________________________________________
                                                                                                         P.O. Box

                                                   Houston              Texas 77094
                                              ______________________________________________             _______________________________________________
                                              City                        State    ZIP Code              City                      State      ZIP Code


                                                                                                         Location of principal assets, if different from
                                                                                                         principal place of business
                                              ______________________________________________
                                              County                                                     _______________________________________________
                                                                                                         Number     Street

                                                                                                         _______________________________________________

                                                                                                         _______________________________________________
                                                                                                         City                      State      ZIP Code




 5.   Debtor’s website (URL)                  http://www.diamondoffshore.com
                                              ____________________________________________________________________________________________________




Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 1
                      Case 20-32307 Document 1 Filed in TXSB on 04/26/20 Page 2 of 25

Debtor        Diamond Offshore Drilling, Inc.
              _______________________________________________________                       Case number (if known)_____________________________________
              Name




 6.   Type of debtor                     Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                         Partnership (excluding LLP)
                                         Other. Specify: __________________________________________________________________

                                        A. Check one:
 7.   Describe debtor’s business
                                         Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                         Railroad (as defined in 11 U.S.C. § 101(44))
                                         Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                         Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                         Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         None of the above

                                        B. Check all that apply:

                                         Tax-exempt entity (as described in 26 U.S.C. § 501)
                                         Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                           § 80a-3)
                                         Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                           http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                            1 ___
                                           ___ 3 ___
                                                  8 ___
                                                     1

 8.   Under which chapter of the        Check one:
      Bankruptcy Code is the
      debtor filing?                     Chapter 7
                                         Chapter 9
                                         Chapter 11. Check all that apply:
                                                       Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                            insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                            4/01/22 and every 3 years after that).
                                                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                            debtor is a small business debtor, attach the most recent balance sheet, statement
                                                            of operations, cash-flow statement, and federal income tax return or if all of these
                                                            documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                        The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it
                                                            chooses to proceed under Subchapter V of Chapter 11.

                                                           A plan is being filed with this petition.

                                                           Acceptances of the plan were solicited prepetition from one or more classes of
                                                            creditors, in accordance with 11 U.S.C. § 1126(b).

                                                           The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                            Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                            Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                            for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                           The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                            12b-2.
                                         Chapter 12
 9.   Were prior bankruptcy cases        No
      filed by or against the debtor
      within the last 8 years?           Yes.    District _______________________ When _______________ Case number _________________________
                                                                                        MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                              District _______________________ When _______________ Case number _________________________
                                                                                        MM / DD / YYYY


 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                               page 2
                        Case 20-32307 Document 1 Filed in TXSB on 04/26/20 Page 3 of 25

Debtor             Diamond Offshore Drilling, Inc.
                _______________________________________________________                      Case number (if known)_____________________________________
                Name



 10.   Are any bankruptcy cases            No
       pending or being filed by a
                                           Yes.              See Attachment 1
                                                    Debtor _____________________________________________                Affiliates
                                                                                                         Relationship _________________________
       business partner or an
       affiliate of the debtor?                                   Southern District of Texas
                                                    District _____________________________________________ When                Date Hereof
                                                                                                                              __________________
       List all cases. If more than 1,                                                                                        MM / DD / YYYY
       attach a separate list.                      Case number, if known ________________________________



 11.   Why is the case filed in this      Check all that apply:
       district?
                                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                              immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                              district.

                                           A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

 12.   Does the debtor own or have         No
       possession of any real              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                        Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                      It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard? _____________________________________________________________________

                                                      It needs to be physically secured or protected from the weather.

                                                      It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                       assets or other options).

                                                      Other _______________________________________________________________________________



                                                   Where is the property?_____________________________________________________________________
                                                                             Number          Street

                                                                             ____________________________________________________________________

                                                                             _______________________________________         _______ ________________
                                                                             City                                            State ZIP Code


                                                   Is the property insured?
                                                      No
                                                      Yes. Insurance agency ____________________________________________________________________

                                                            Contact name     ____________________________________________________________________

                                                            Phone            ________________________________




               Statistical and administrative information



 13.   Debtor’s estimation of             Check one:
       available funds                     Funds will be available for distribution to unsecured creditors.
                                           After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                           1-49                            1,000-5,000                              25,001-50,000
 14.   Estimated number of                 50-99                           5,001-10,000                             50,001-100,000
       creditors
                                           100-199                         10,001-25,000                            More than 100,000
                                           200-999

 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 3
Case 20-32307 Document 1 Filed in TXSB on 04/26/20 Page 4 of 25




                       04/26/2020




                                                    04/26/2020
        Case 20-32307 Document 1 Filed in TXSB on 04/26/20 Page 5 of 25




                                  Omnibus Resolutions
                                          of the
                               Respective Governing Bodies
                                          of the
                            Diamond Offshore Group Companies
                                   (as Defined Below)

               WHEREAS, (i) each of Diamond Offshore Drilling, Inc., Diamond Offshore
Finance Company, Diamond Offshore Development Company, Diamond Offshore Services
Company, Diamond Offshore Management Company, Diamond Offshore Company, Arethusa
Off-Shore Company and Diamond Offshore General Company (collectively, the “Delaware
Corporations”) is a Delaware corporation managed by a board of directors (collectively, the
“Delaware Boards”), (ii) each of Diamond Offshore (Brazil) L.L.C. and Diamond Offshore
Holding, L.L.C. (collectively, the “Delaware LLCs”) is a Delaware limited liability company
managed by managers (collectively, the “Delaware Managers”), (iii) each of Diamond Foreign
Asset Company and Diamond Offshore International Limited (collectively, the “Cayman
Companies”) is an exempt company limited by shares incorporated in the Cayman Islands
managed by a board of directors (collectively, the “Cayman Boards”) and (iv) each of Diamond
Rig Investments Limited, Diamond Offshore Limited and Diamond Offshore Drilling (UK)
Limited (collectively, the “UK Companies”) is a private company limited by shares incorporated
under the laws of England and Wales managed by a board of directors (collectively, the “UK
Boards”);

              WHEREAS, the Delaware Corporations, Delaware LLCs, Cayman Companies
and UK Companies are referred to herein collectively as the “Diamond Offshore Group
Companies” and each individually as a “Group Company”, and the Delaware Boards, Delaware
Managers, Cayman Boards and UK Boards are referred to herein collectively as the “Governing
Bodies” and each individually as the “Governing Body” in respect of its applicable Group
Company;

               WHEREAS, the members of each Governing Body are set forth on Schedule I
attached hereto;

                 WHEREAS, on October 2, 2018, Diamond Offshore Drilling, Inc. entered into a
senior 5-year revolving credit agreement with a syndicate of lenders and Wells Fargo Bank,
National Association, as administrative agent (the “Revolving Credit Facility”), the maximum
amount of borrowings available under which is $950 million, which borrowings may be used for
general corporate purposes, including investments, acquisitions and capital expenditures, and
which Revolving Credit Facility also provides for a swingline subfacility of $100.0 million and a
letter of credit subfacility of $250.0 million;

                WHEREAS, (i) the Diamond Offshore Group Companies operate in a highly-
competitive and cyclical industry that has experienced a sustained period of declining dayrates
and demand for contract drilling services, (ii) such general industry downturn has worsened
precipitously in recent months due to two unprecedented global developments, viz., an oil “price
war” between OPEC and Russia and the COVID-19 pandemic, (iii) in response to these
developments, the Diamond Offshore Group Companies took various actions in an attempt to


                                                1
        Case 20-32307 Document 1 Filed in TXSB on 04/26/20 Page 6 of 25



preserve existing contract backlog, liquidity and financial flexibility generally, including by
(x) on March 16, 2020 (effective March 17, 2020), terminating that certain 5-Year Revolving
Credit Agreement, dated as of September 28, 2012, as amended, by and among certain Group
Companies, the lenders party thereto and Wilmington Trust, National Association, as
administrative agent and (y) on March 17, 2020, borrowing approximately $400 million under
the Revolving Credit Facility and (iv) the financial and operational conditions of the Diamond
Offshore Group Companies have continued to deteriorate in the weeks following such responses;

                WHEREAS, each Governing Body has reviewed and considered the financial
and operational condition of its applicable Group Company and of the Diamond Offshore Group
Companies as a whole, including (which word, for all purposes of these resolutions, shall be
interpreted to be followed by the words, “without limitation”) the historical performance of the
Diamond Offshore Group Companies, the assets of the Diamond Offshore Group Companies, the
current and long-term liabilities of the Diamond Offshore Group Companies, and the conditions
of the industry and credit markets in which the Diamond Offshore Group Companies do
business, and have considered various alternatives in respect of such matters;

                WHEREAS, each Governing Body has received, reviewed, and considered the
recommendations of, and the materials presented by, the senior management of its applicable
Group Company and such Group Company’s legal, financial, and other outside professional
advisors as to the financial condition of the Diamond Offshore Group Companies and the relative
risks and benefits of pursuing a case under the provisions of chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”);

               WHEREAS, each Governing Body understands that, (i) as of the date hereof, the
Diamond Offshore Group Companies collectively have approximately $434.9 million of
unrestricted cash on deposit and (ii) as part of the chapter 11 cases commenced by the Petitions
(as defined below), each Group Company will seek court approval to authorize the use of its
existing cash management system post-Petition to fund its operations during the chapter 11
cases, and so each Governing Body reasonably expects that its applicable Group Company will,
subject to court approval, continue to have access to appropriate liquidity following the filing of
its Petition;

             WHEREAS, each Governing Body reasonably believes that its applicable Group
Company’s pursuing a case under the Bankruptcy Code on a coordinated basis with the other
Diamond Offshore Group Companies is expected to preserve more value for such Group
Company and its stakeholders than any other available alternative;

               WHEREAS, the intention of each Governing Body with respect to its applicable
Group Company is to use the Bankruptcy Code to implement a plan of reorganization (which
may be a plan implementing a going concern sale or sales or distributing the proceeds from a
going concern sale or sales) and to emerge with an improved financial position and more
sustainable capital structure, which in turn, in respect of the UK Companies and Cayman
Companies, should avoid the need for a more value destructive administration or liquidation
process in respect of the UK Companies, and liquidation process in respect of the Cayman
Companies, and allow each UK Board and Cayman Board to ensure that its applicable Group



                                                 2
         Case 20-32307 Document 1 Filed in TXSB on 04/26/20 Page 7 of 25



Company continues to have a reasonable prospect of avoiding an insolvent administration or
liquidation as applicable;

                 WHEREAS, (i) Diamond Offshore International Limited is the sole member of
each of the Delaware LLCs, (ii) the respective limited liability company agreements of the
Delaware LLCs (collectively, the “LLC Agreements”) provide that Diamond Offshore
International Limited has the power to amend and repeal from time to time any of the provisions
of either LLC Agreement and (iii) the Governing Body of Diamond Offshore International
Limited has determined that it is advisable and in the best interests of Diamond Offshore
International Limited and its direct and indirect equity holders to amend the LLC Agreements
(x) as set forth on Exhibit A attached hereto (collectively, the “LLC Agreement Amendments”),
the terms of which hereby are incorporated by reference herein, and (y) effective as of
immediately prior to filing the Petitions (as defined below);

                WHEREAS, the Finance Committee of the Board of Directors of Diamond
Offshore Drilling, Inc., the direct or indirect parent company of each of the other Diamond
Offshore Group Companies, has (i) reviewed and considered the resolutions set forth below,
(ii) determined that the adoption of such resolutions by each Governing Body on behalf of its
applicable Group Company (subject to the following recital) is desirable and in the best interests
of Diamond Offshore Drilling, Inc. and the Diamond Offshore Group Companies as a whole,
their respective equity holders, their respective creditors as a whole and other parties in interest
and (iii) recommended that each Governing Body adopt such resolutions on behalf of its
applicable Group Company, and each Governing Body desires to accept such recommendation;
and

                WHEREAS, (i) each Governing Body is adopting on behalf of its applicable
Group Company the resolutions set forth below under the headings numbered 1 and 3, and
(ii) the Governing Body of Diamond Offshore International Limited (but, for avoidance of doubt,
no other Governing Body on behalf of any other Group Company) additionally is adopting on
behalf of Diamond Offshore International Limited the resolutions set forth below under the
heading numbered 2, and in both cases of the foregoing clauses (i) and (ii) such Governing Body
deems it desirable and in the best interests of such Group Company, its equity holders, its
creditors as a whole and other parties in interest that such Governing Body to approve such
resolutions on behalf of its applicable Group Company.

               NOW, THEREFORE, BE IT:

               1. Approval of Voluntary Petitions in Bankruptcy

                       a. Chapter 11 Filings

                RESOLVED, that each Governing Body, on behalf of its applicable Group
Company, hereby determines that it is desirable and in the best interests of such Group
Company, its equity holders, its creditors as a whole, and other parties in interest, that such
Group Company file a voluntary petition for relief (the “Petition” and, together with the similar
petitions by all other Diamond Offshore Group Companies, the “Petitions”) and commence a



                                                  3
         Case 20-32307 Document 1 Filed in TXSB on 04/26/20 Page 8 of 25



case under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the
Southern District of Texas (the “Bankruptcy Court”); and be it further

                RESOLVED, that each Governing Body, on behalf of its applicable Group
Company, hereby authorizes, directs and empowers any member of the Board of Diamond
Offshore Drilling, Inc. or any officer or other authorized person of any of Diamond Offshore
Group Companies (each, an “Authorized Person”), acting in the name and on behalf of such
Group Company, to (i) execute and verify the Petition as well as all other ancillary documents,
and to cause the Petition to be filed with the Bankruptcy Court, and to make or cause to be made
prior to the execution thereof any modifications to the Petition or ancillary documents, and
(ii) execute, verify, and file or cause to be filed all of the petitions, schedules, lists, motions,
applications, and other papers or documents advisable, appropriate, convenient, desirable or
necessary in connection with the foregoing; and be it further

                       b. Retention of Professionals

                RESOLVED, that each Governing Body, on behalf of its applicable Group
Company, hereby authorizes and directs each Authorized Person, in the name and on behalf of
such Group Company, to employ any individual and/or firm as counsel, professionals,
consultants or financial advisors to such Group Company as such Authorized Person, or any one
of them, may deem advisable, appropriate, convenient, desirable or necessary to represent and
assist such Group Company in carrying out its duties under the Bankruptcy Code and any other
applicable law (including non-U.S. law), and in connection therewith, the Authorized Persons be,
and each of them hereby is, authorized and directed, in the name and on behalf of such Group
Company, to execute appropriate retention agreements, pay appropriate retainers prior to the
filing of the Petition and to cause to be filed appropriate applications for authority to retain the
services of such individuals and firms; and be it further

                RESOLVED, that each Governing Body, on behalf of its applicable Group
Company, hereby authorizes and empowers the law firm of Paul, Weiss, Rifkind, Wharton &
Garrison LLP (“Paul, Weiss”) to represent such Group Company as chapter 11 co-counsel and to
represent and assist such Group Company in carrying out its duties under the Bankruptcy Code,
and to take any and all actions to advance such Group Company’s rights, including the
preparation of pleadings and filings in the chapter 11 case; and in connection therewith, the
Authorized Persons be, and each of them hereby is, authorized and directed, in the name and on
behalf of such Group Company, to execute appropriate retention agreements, pay appropriate
retainers prior to and immediately upon the filing of the Petition and to cause to be filed an
appropriate application for authority to retain the services of Paul, Weiss; and be it further

                RESOLVED, that each Governing Body, on behalf of its applicable Group
Company, hereby authorizes and empowers the law firm of Porter Hedges LLP (“Porter
Hedges”) to represent such Group Company as chapter 11 co-counsel and to represent and assist
such Group Company in carrying out its duties under the Bankruptcy Code, and to take any and
all actions to advance such Group Company’s rights, including the preparation of pleadings and
filings in the chapter 11 case; and in connection therewith, the Authorized Persons be, and each
of them hereby is, authorized and directed, in the name and on behalf of such Group Company,
to execute appropriate retention agreements, pay appropriate retainers prior to and immediately


                                                 4
         Case 20-32307 Document 1 Filed in TXSB on 04/26/20 Page 9 of 25



upon the filing of the Petition and to cause to be filed an appropriate application for authority to
retain the services of Porter Hedges; and be it further

                RESOLVED, that each Governing Body, on behalf of its applicable Group
Company, hereby authorizes Alvarez & Marshall North America, LLC (“A&M”) to represent
such Group Company and provide financial advisory and consulting services to such Group
Company with regard to the chapter 11 case; and in connection therewith, the Authorized
Persons be, and of them hereby is, authorized and directed, in the name and on behalf of such
Group Company, to execute appropriate retention agreements, pay appropriate retainers prior to
and immediately upon the filing of the Petition and to cause to be filed an appropriate application
for authority to retain the services of A&M; and be it further

                RESOLVED, that each Governing Body, on behalf of its applicable Group
Company, hereby authorizes and empowers Lazard Frères & Co. LLC (“Lazard”) to represent
such Group Company and provide certain banking advisory and investment banking services to
such Group Company with regard to the chapter 11 case; and in connection therewith, the
Authorized Persons be, and each of them hereby is, authorized and directed, in the name and on
behalf of such Group Company, to execute appropriate retention agreements, pay appropriate
retainers prior to and immediately upon the filing of the Petition, and to cause to be filed an
appropriate application for authority to retain the services of Lazard; and be it further

                RESOLVED, that each Governing Body, on behalf of its applicable Group
Company, hereby authorizes and empowers Prime Clerk LLC (“Prime Clerk”) to represent such
Group Company and provide certain consulting services to such Group Company with regard to
the chapter 11 case; and in connection therewith, the Authorized Persons be, and each of them
hereby is, authorized and directed, in the name and on behalf of such Group Company, to
execute appropriate retention agreements, pay appropriate retainers prior to and immediately
upon the filing of the Petition, and to cause to be filed an appropriate application for authority to
retain the services of Prime Clerk; and be it further

               2. LLC Agreement Amendments

                 RESOLVED, that the Governing Body of Diamond Offshore International
Limited, in its capacity as the sole member of each of the Delaware LLCs, hereby approves the
LLC Agreement Amendments, each such LLC Agreement Amendment to be effective
immediately prior to the filing of the Petition to be filed by Diamond Offshore International
Limited; and in connection therewith the Authorized Persons be, and each of them hereby is,
authorized and directed to prepare, execute and deliver, in the name and on behalf of Diamond
Offshore International Limited, such agreements, documents or other instruments as any
Authorized Person may deem advisable, appropriate, convenient, desirable or necessary to
evidence the LLC Agreement Amendments approved hereby; provided, that nothing in this
resolution is intended to imply that any such agreement, document or instrument is so needed,
the intent of this resolution being that it and Exhibit A attached hereto are, in and of themselves,
sufficient to effect the LLC Agreement Amendments approved hereby and the authority granted
to the Authorized Persons in this resolution is merely supplemental thereto should any such
Authorized Person deem it advisable, appropriate, convenient, desirable or necessary to
otherwise or additionally document such LLC Agreement Amendments; and be it further


                                                  5
        Case 20-32307 Document 1 Filed in TXSB on 04/26/20 Page 10 of 25




               3. General

                 RESOLVED, that each of the Authorized Persons be, and each of them
individually hereby is, authorized, directed and empowered from time to time in the name and on
behalf of each Group Company, to (i) take such further actions and execute and deliver such
certificates, instruments, guaranties, notices, and documents as may be required or as such
Authorized Person or any one of them may deem advisable, appropriate, convenient, desirable or
necessary to carry out the intent and purpose of the foregoing resolutions, including the
execution and delivery of any security agreements, pledges, financing statements, and the like,
(ii) perform the obligations of each Group Company under the Bankruptcy Code, with all such
actions to be performed in such manner, and all such certificates, instruments, guaranties,
notices, and documents to be executed and delivered in such form, as the Authorized Person
performing or executing the same shall approve, and the performance or execution thereof by
such Authorized Person shall be conclusive evidence of the approval thereof by such Authorized
Person and by such Group Company, and (iii) pay fees and expenses in connection with the
transactions contemplated by the foregoing resolutions; and be it further

                RESOLVED, that all actions previously taken by any director, officer, employee,
manager, member, stockholder, general partner or agent of any Group Company in connection
with or related to the matters set forth in or reasonably contemplated or implied by the foregoing
resolutions be, and each of them hereby is, adopted, ratified, confirmed and approved in all
respects as the acts and deeds of such Group Company.

                            [Remainder of Page Intentionally Blank]




                                                6
       Case 20-32307 Document 1 Filed in TXSB on 04/26/20 Page 11 of 25
                                                                                       Exhibit A


                               LLC Agreement Amendments

Diamond Offshore (Brazil) L.L.C.:
        The Amended and Restated Limited Liability Company Agreement of Diamond Offshore
(Brazil) L.L.C., dated as of October 6, 2008 and as thereafter amended, be, and it hereby is,
amended by inserting a new Section 2.04 to provide in its entirety as follows:
       “SECTION 2.04.          Bankruptcy of the Member. Notwithstanding anything to
       the contrary herein or in the Act, the Member shall not cease to be a member of the
       Company upon the happening to the Member of any of the events of bankruptcy
       described in Section 18-304(1)(a)-(f) of the Act.”

Diamond Offshore Holding, L.L.C.:
       The Amended and Restated Limited Liability Company Agreement of Diamond Offshore
Holding, L.L.C., dated as of October 6, 2008 and as thereafter amended, be, and it hereby is,
amended by inserting a new Section 2.04 to provide in its entirety as follows:
       “SECTION 2.04.          Bankruptcy of the Member. Notwithstanding anything to
       the contrary herein or in the Act, the Member shall not cease to be a member of the
       Company upon the happening to the Member of any of the events of bankruptcy
       described in Section 18-304(1)(a)-(f) of the Act.”




                                          Exhibit A-1
       Case 20-32307 Document 1 Filed in TXSB on 04/26/20 Page 12 of 25
                                                                    Schedule I


                           List of Members of Each Governing Body

Delaware Corporations

   Diamond Offshore Drilling, Inc.

      •   Marc Edwards

      •   Anatol Feygin

      •   Paul G. Gaffney II

      •   Edward Grebow

      •   Alan H. Howard

      •   Peter McTeague

      •   Kenneth I. Siegel

      •   Clifford M. Sobel

      •   Andrew H. Tisch

      •   James S. Tisch

   Diamond Offshore Finance Company

      •   Marc Edwards

      •   Scott L. Kornblau

   Diamond Offshore Development Company

      •   Marc Edwards

      •   Scott L. Kornblau

   Diamond Offshore Services Company

      •   Marc Edwards

      •   Scott L. Kornblau

   Diamond Offshore Management Company

      •   Marc Edwards



                                        Schedule I-1
      Case 20-32307 Document 1 Filed in TXSB on 04/26/20 Page 13 of 25




      •   Scott L. Kornblau

   Diamond Offshore Company

      •   Marc Edwards

      •   Scott L. Kornblau

   Arethusa Off-Shore Company

      •   Marc Edwards

      •   Scott L. Kornblau

   Diamond Offshore General Company

      •   Marc Edwards

      •   Scott L. Kornblau

Delaware LLCs

   Diamond Offshore (Brazil) L.L.C.

      •   George C.C. Henderson

      •   David L. Roland

      •   Dominic A. Savarino

   Diamond Offshore Holding, L.L.C.

      •   George C.C. Henderson

      •   David L. Roland

      •   Dominic A. Savarino

Cayman Companies

   Diamond Foreign Asset Company

      •   Jamie Nelson

      •   David L. Roland

      •   Dominic A. Savarino



                                      Schedule I-2
      Case 20-32307 Document 1 Filed in TXSB on 04/26/20 Page 14 of 25



   Diamond Offshore International Limited

      •   Jamie Nelson

      •   David L. Roland

      •   Dominic A. Savarino

UK Companies

   Diamond Rig Investments Limited

      •   George C.C. Henderson

      •   David L. Roland

      •   Dominic A. Savarino

   Diamond Offshore Limited

      •   George C.C. Henderson

      •   David L. Roland

      •   Dominic A. Savarino

   Diamond Offshore Drilling (UK) Limited

      •   George C.C. Henderson

      •   David L. Roland

      •   Dominic A. Savarino




                                       Schedule I-3
Case 20-32307 Document 1 Filed in TXSB on 04/26/20 Page 15 of 25




                             ATTACHMENT 1
 Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

 The following table identifies Diamond Offshore Drilling, Inc. and its affiliated
        debtors and debtors-in-possession (joint administration pending).



                       NAME                                       TAX ID NO.

       DIAMOND OFFSHORE DRILLING, INC.                             XX-XXXXXXX

    DIAMOND OFFSHORE FINANCE COMPANY                               XX-XXXXXXX

 DIAMOND OFFSHORE DEVELOPMENT COMPANY                              XX-XXXXXXX

   DIAMOND OFFSHORE SERVICES COMPANY                               XX-XXXXXXX

 DIAMOND OFFSHORE MANAGEMENT COMPANY                               XX-XXXXXXX

         DIAMOND OFFSHORE COMPANY                                  XX-XXXXXXX

        ARETHUSA OFF-SHORE COMPANY                                 XX-XXXXXXX

      DIAMOND FOREIGN ASSET COMPANY                                XX-XXXXXXX

      DIAMOND RIG INVESTMENTS LIMITED                              XX-XXXXXXX

   DIAMOND OFFSHORE GENERAL COMPANY                                XX-XXXXXXX

 DIAMOND OFFSHORE INTERNATIONAL LIMITED                            XX-XXXXXXX

       DIAMOND OFFSHORE (BRAZIL) L.L.C.                            XX-XXXXXXX

      DIAMOND OFFSHORE HOLDING, L.L.C.                             XX-XXXXXXX

  DIAMOND OFFSHORE DRILLING (UK) LIMITED                           XX-XXXXXXX

          DIAMOND OFFSHORE LIMITED                                 XX-XXXXXXX
Debtor Diamond Offshore Drilling, Inc., et al.,
                                                Case 20-32307 Document 1 Filed in TXSB on 04/26/20 Page     16 of 25
                                                                                                    Case number (if known)_____________________________________




        Fill in this information to identify the case:
        Debtor name: Diamond Offshore Drilling, Inc., et al.,
        United States Bankruptcy Court for the: District of Houston
        Case number (If known): ______________                                                                                                                          Check if this is an amended
                                                                                                                                                                         filing

         Official Form 204
         Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 50 Largest Unsecured Claims and Are Not
         Insiders                                                                           12/15

        A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is an
        insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
        largest unsecured claims.
           Name of creditor and complete mailing address,          Name, telephone number, and       Nature of the claim (for example, Indicate if claim is Amount of unsecured claim
                           including zip code                    email address of creditor contact       trade debts, bank loans,            contingent,    if the claim is fully unsecured, fill in only unsecured claim amount.
                                                                                                         professional services, and       unliquidated, or If claim is partially secured, fill in total claim amount and
                                                                                                          government contracts)               disputed      deduction for value of collateral or setoff to calculate unsecured
                                                                                                                                                            claim.
                                                                                                                                                                                        Deduction for
                                                                                                                                                                 Total claim, if      value of collateral
                                                                                                                                                               partially secured           or setoff            Unsecured claim
        The Bank of New York Mellon
        Attn: J Kevin McCarthy                                        J Kevin McCarthy
        SEVP & General Counsel                                        SEVP & General Counsel
      1                                                                                                          4.875% Senior Notes due 2043                                                               $         768,078,125
        240 Greenwich Street                                          PHONE - 212-495-1784
        New York, NY 10286                                            FAX - 212-635-1799

        The Bank of New York Mellon
        Attn: J Kevin McCarthy                                        J Kevin McCarthy
        SEVP & General Counsel                                        SEVP & General Counsel
      2                                                                                                          5.70% Senior Notes due 2039                                                                $         515,200,000
        240 Greenwich Street                                          PHONE - 212-495-1784
        New York, NY 10286                                            FAX - 212-635-1799

        The Bank of New York Mellon
        Attn: J Kevin McCarthy                                        J Kevin McCarthy
        SEVP & General Counsel                                        SEVP & General Counsel
      3                                                                                                          7.875% Senior Notes due 2025                                                               $         507,875,000
        240 Greenwich Street                                          PHONE - 212-495-1784
        New York, NY 10286                                            FAX - 212-635-1799

        The Bank of New York Mellon
        Attn: J Kevin McCarthy                                        J Kevin McCarthy
        SEVP & General Counsel                                        SEVP & General Counsel
      4                                                                                                          3.45% Senior Notes due 2023                                                                $         254,264,583
        240 Greenwich Street                                          PHONE - 212-495-1784
        New York, NY 10286                                            FAX - 212-635-1799

        National Oilwell Varco
        Attn: Kevin Chapman                                           Kevin Chapman
        Senior VP- Sales and Marketing                                Senior VP- Sales and Marketing
      5                                                                                                          Trade Payable                                                                              $           6,220,121
        10353 Richmond Avenue                                         EMAIL - Kevin.Chapman@nov.com
        Houston, TX 77042                                             PHONE - 713-320-3744

        Hydril
        Attn: Chuck Chauviere                                         Chuck Chauviere
        VP - Subsea Drilling Systems                                  VP - Subsea Drilling Systems
      6                                                                                                          Trade Payable                                                                              $           4,971,340
        33000 N. Sam Houston Pkwy E.                                  EMAIL - chuck.chauviere@bhge.com
        Houston, TX                                                   PHONE - 281-777-4112

        St Engineering Halter Marine And Offshore
        Attn: Jeffrey Gehrmann                                        Jeffrey Gehrmann
        Sr Vice President of Operations                               Sr Vice President of Operations
      7                                                                                                          Trade Payable                                                                              $             975,532
        601 Bayou Casotte Pkwy                                        EMAIL - jgehrmann@stehmo.com
        Pascagoula, MS 39581                                          PHONE - 228-549-1854

        SGS US Gulf Coast Diving, LLC
        Attn: Wouter Sanders                                          Wouter Sanders
        Vice President/General Manager                                Vice President/General Manager
      8                                                                                                          Trade Payable                                                                              $             827,706
        811 Bay Star Blvd.                                            EMAIL - wouter.sanders@sgsdiving.com
        Webster, TX 77598                                             PHONE - 832-240-4234

        Keppel Fels Limited
                                                                      Mike Holcomb
        Attn: Mike Holcomb
                                                                      Senior Vice President Marketing
        Senior Vice President Marketing
      9                                                               EMAIL - mike.holcomb@Keppelom-             Trade Payable                                                                              $             798,970
        5177 Richmond Ave., Suite 1065
                                                                      usa.com
        Houston, TX 77056
                                                                      PHONE - 713-600-8371

        Deep Sea Mooring
        Attn: Wolfgang Wandl                                          Wolfgang Wandl
        Chief Executive Officer                                       Chief Executive Officer
     10                                                                                                          Trade Payable                                                                              $             752,414
        Kanalsletta 8                                                 EMAIL - wolfgang.wandl@vryhof.com
        Stavanger, 4033                                               PHONE - 47 90 23 43 66
        Norway
        Aramark Limited
        Attn: Andrew Thomson                                          Andrew Thomson
        Managing Director, Offshore                                   Managing Director, Offshore
     11                                                                                                          Trade Payable                                                                              $             670,455
        7B International Avenue, ABZ Business Park                    EMAIL - Thomson-andrew@aramark.co.uk
        Aberdeen , AB21 0BH                                           PHONE - 44(0)1224 214013
        United Kingdom
        Grant Prideco, L.P.
        Attn: Nelson Allen                                            Nelson Allen
        Vice President Marketing and Sales Services                   Vice President Marketing and Sales Services
     12                                                                                                           Trade Payable                                                                             $             537,320
        10100 Houston Oaks Drive                                      EMAIL - Nelson.allen@nov.com
        Houston, TX 77064                                             PHONE - 713-894-0374




Official Form 204                                                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                                      page 1
                                           Case 20-32307 Document 1 Filed in TXSB on 04/26/20 Page
Debtor Diamond Offshore Drilling, Inc., et al.,
                                                                                                       17 of 25
                                                                                               Case number (if known)_____________________________________




           Name of creditor and complete mailing address,                Name, telephone number, and            Nature of the claim (for example,     Indicate if claim is   Amount of unsecured claim
                         including zip code                             email address of creditor contact          trade debts, bank loans,              contingent,         if the claim is fully unsecured, fill in only unsecured claim amount.
                                                                                                                   professional services, and          unliquidated, or      If claim is partially secured, fill in total claim amount and
                                                                                                                    government contracts)                  disputed          deduction for value of collateral or setoff to calculate unsecured
                                                                                                                                                                             claim.
                                                                                                                                                                                                         Deduction for
                                                                                                                                                                                  Total claim, if      value of collateral
                                                                                                                                                                                partially secured            or setoff            Unsecured claim
        Kiswire Trading Inc.
        Attn: Vic Maia                                                 Vic Maia
        Director Strategic Accounts                                    Director Strategic Accounts
     13                                                                                                         Trade Payable                                                                                               $             531,920
        P.O. Box 130711                                                EMAIL - vicmaia@kiswire.com
        The Woodlands, TX 77393                                        PHONE - 201-696-6051

        Louisiana Electric Resource & Supply, LLC
        Attn: Joe Suffield                                             Joe Suffield
        Vice President of Sales                                        Vice President of Sales
     14                                                                                                         Trade Payable                                                                                               $             493,228
        4903 B West Sam Houston Pkwy N                                 EMAIL - joes@lers.com
        Houston, TX 77041                                              PHONE - 713-927-5832

        Parker Hannifin
        Attn: William Solano                                           William Solano
        Account Manager                                                Account Manager
     15                                                                                                         Trade Payable                                                                                               $             493,198
        16101 Vallen                                                   EMAIL - wsolano@parker.com
        Houston, TX 77041                                              PHONE - 713-294-4064

        Chet Morrison Contractors, LLC
        Attn: John Deblieux                                            John Deblieux
        Account Manager                                                Account Manager
     16                                                                                                         Trade Payable                                                                                               $             410,568
        9 Bayou Dularge Road                                           EMAIL - jdeblieux@chetm.com
        Houston, LA 70363                                              PHONE -

        MHWirth
        Attn: Trond Fiskum                                             Trond Fiskum
        Senior Vice President                                          Senior Vice President
     17                                                                                                         Trade Payable                                                                                               $             401,905
        Rua Sergio Roberto Franco, s/n, Quadra 03 parte, Fazenda Boa   EMAIL - Trond.Fiskum@mhwirth.com
        Vista, Imboassica, CEP 27932-354 Macaé-RJ, Brazil              PHONE - 55 21998679204

        Rig Surveys
        Attn: Russell Ritchie                                          Russell Ritchie
        Managing Director                                              Managing Director
     18                                                                                                         Trade Payable                                                                                               $             349,530
        Marine House, 5B International Avenue, ABZ Business Park,      EMAIL - russell.ritchie@rigsurveys.com
        Dyce, Aberdeen, AB21 0BH                                       PHONE - 44 (0) 1224 900800
        United Kingdom
        Cohesive Solutions, Inc.
        Attn: Russ Anderton                                            Russ Anderton
        Account Manager                                                Account Manager
     19                                                                                                        Trade Payable                                                                                                $             319,666
        125 Townpark Drive, Suite 240                                  EMAIL - randerton@cohesivesolutions.com
        Kennesaw, GA 30144                                             PHONE -

        Vetco Gray
        Attn: Chuck Chauviere                                          Chuck Chauviere
        VP - Subsea Drilling Systems                                   VP - Subsea Drilling Systems
     20                                                                                                         Trade Payable                                                                                               $             256,719
        33000 N. Sam Houston Pkwy E.                                   EMAIL - chuck.chauviere@bhge.com
        Houston, TX                                                    PHONE - 281-777-4112

        Cameron International Corp.
        Attn: Lee Womble                                               Lee Womble
        Vice President Sales                                           Vice President Sales
     21                                                                                                         Trade Payable                                                                                               $             248,313
        4601 Westway Park Blvd                                         EMAIL - lwomble@cameron.slb.com
        Houston, TX 77041                                              PHONE - 713 584303

        Dintec Co., Ltd
        Attn: Y.H. Jung                                                Y.H. Jung
        Account Manager                                                Account Manager
     22                                                                                                         Trade Payable                                                                                               $             241,963
        Jungang-Daero 309                                              EMAIL - yonhoon.jun@dintec.co.kr
        Busan,                                                         PHONE - 82 10 38281796
        Korea
        Seatrax
        Attn: Andrew Fowler                                            Andrew Fowler
        Account Manager                                                Account Manager
     23                                                                                                         Trade Payable                                                                                               $             240,382
        13223 Farm to Market Rd 529                                    EMAIL - afowler@seatrax.com
        Houston, TX 77041                                              PHONE - 713-896-6500

        Safekick Americas LLC
        Attn: Helio Santos                                             Helio Santos
        President                                                      President
     24                                                                                                         Trade Payable                                                                                               $             235,000
        1350 Ravello Drive                                             EMAIL - helio.santos@safekick.com
        Katy, TX 77449                                                 PHONE - 832-613-7893

        Crane Worldwide
        Attn: Chad Taylor                                              Chad Taylor
        Vice President - Energy                                        Vice President - Energy
     25                                                                                                         Trade Payable                                                                                               $             226,538
        1500 Ranking Road                                              EMAIL - Chad.Taylor@craneww.com
        Houston, TX 77073                                              PHONE - 281-827-4990

        The Reach Group Americas LLC
        Attn: Dave Massey                                              Dave Massey
        President                                                      President
     26                                                                                                         Trade Payable                                                                                               $             203,679
        16420 Park Ten Place, Suite 500                                EMAIL - dmassey@thereachgroup.com
        Houston, TX 77084                                              PHONE -

        MMR Constructors, Inc.
        Attn: Barry Bastin                                             Barry Bastin
        Account Manager                                                Account Manager
     27                                                                                                         Trade Payable                                                                                               $             202,473
        7065 Fannett Road                                              EMAIL - bbastin@mmrgrp.com
        Beaumont, TX 77705                                             PHONE -




Official Form 204                                                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                                                      page 2
                                           Case 20-32307 Document 1 Filed in TXSB on 04/26/20 Page
Debtor Diamond Offshore Drilling, Inc., et al.,
                                                                                                       18 of 25
                                                                                               Case number (if known)_____________________________________




           Name of creditor and complete mailing address,     Name, telephone number, and           Nature of the claim (for example,      Indicate if claim is   Amount of unsecured claim
                         including zip code                  email address of creditor contact         trade debts, bank loans,               contingent,         if the claim is fully unsecured, fill in only unsecured claim amount.
                                                                                                       professional services, and           unliquidated, or      If claim is partially secured, fill in total claim amount and
                                                                                                        government contracts)                   disputed          deduction for value of collateral or setoff to calculate unsecured
                                                                                                                                                                  claim.
                                                                                                                                                                                              Deduction for
                                                                                                                                                                       Total claim, if      value of collateral
                                                                                                                                                                     partially secured            or setoff            Unsecured claim
        Wilhelmsen Ships Service
        Attn: Rich Rogers                                   Rich Rogers
        Account Manager                                     Account Manager
     28                                                                                             Trade Payable                                                                                                $             190,603
        9400 New Century Drive                              EMAIL - Rich.Rogers@wilhelmsen.com
        Pasadena, TX 77507                                  PHONE - 832-603-1697

        Kongsberg Maritime
                                                            Randall Nunmaker
        Attn: Randall Nunmaker
                                                            Vice President Sales
        Vice President Sales
     29                                                     EMAIL -                                 Trade Payable                                                                                                $             181,230
        10777 Westtheimer Rd. Suite 1200
                                                            randall.nunmaker@km.kongsberg.com
        Houston, TX 77042
                                                            PHONE - 832-540-4286

        Rexel
        Attn: Billy Everling                                Billy Everling
        Sales                                               Sales
     30                                                                                             Trade Payable                                                                                                $             167,686
        521 Hwy 90                                          EMAIL - billy.everling@rexelusa.com
        Missouri City , TX 77489                            PHONE - 713-316-1769

        LHR Services
        Attn: Chris Lee                                     Chris Lee
        VP Sales                                            VP Sales
     31                                                                                             Trade Payable                                                                                                $             167,514
        4200 FM 1128                                        EMAIL - clee@LHRservices.com
        Pearland, TX                                        PHONE - 832-435-8771

        Specialties Company
        Attn: Larry Baxter
                                                            Larry Baxter
        Account Manager
                                                            Account Manager
     32 Cooper State Rubber, Inc.                                                                   Trade Payable                                                                                                $             161,603
                                                            EMAIL - lbaxter@cooperstaterubber.com
        14141 S Wayside Dr
                                                            PHONE -
        Houston, TX 77048

        ABB
        Attn: Luis Moratalla                                Luis Moratalla
        Digital Service Manager                             Digital Service Manager
     33                                                                                             Trade Payable                                                                                                $             152,874
        11600 Miramar Parkway, Suite 100                    EMAIL - luis.m.moratalla@us.abb.com
        Miramar, FL 33025                                   PHONE - 954-232-7202

        DNOW
        Attn: Elizabeth Stephens                            Elizabeth Stephens
        Vice President Sales                                Vice President Sales
     34                                                                                             Trade Payable                                                                                                $             150,440
        7402 North Eldrige Pkwy                             EMAIL - Elizabeth.Stephens@dnow.com
        Houston, TX 77041                                   PHONE - 281-823-4583

        Global Energy (Group) Limited
        Attn: John Noble
                                                            John Noble
        Controller
                                                            Controller
     35 Airfield Road                                                                               Trade Payable                                                                                                $             150,314
                                                            EMAIL - john.noble@gegroup.com
        Evanton Industrial Estate
                                                            PHONE -
        Evanton, IV16 9XJ
        United Kingdom
        Logan Industries Intl. Corp
        Attn: Shayne Babich                                 Shayne Babich
        CEO                                                 CEO
     36                                                                                             Trade Payable                                                                                                $             148,886
        1000 Blasingame Road                                EMAIL - shayne@loganindustries.net
        Hempstead, TX 77445                                 PHONE - 713-849-2979

        Mckee-Burke And Associates, LLC
        Attn: John F Burke                                  John F Burke
        CEO                                                 CEO
     37                                                                                             Trade Payable                                                                                                $             144,500
        2000 Bering Drive Suite 150                         EMAIL - John.Burke@cpitexla.com
        Houston, TX 77057                                   PHONE - 713-784-3197

        Alfa Laval
        Attn: Kim Kleinert
                                                            Kim Kleinert
        Account Manager
                                                            Account Manager
     38 3433 N. Sam Houston Pkwy W.                                                                 Trade Payable                                                                                                $             142,647
                                                            EMAIL - kim.kleinert@alfalaval.com
        Suite 406
                                                            PHONE - 800-671-4834
        Houston, TX 77086

        First Marine Solutions Ltd
                                                            Steven Brown
        Attn: Steven Brown
                                                            Managing Director
        Managing Director
     39                                                     EMAIL -                                 Trade Payable                                                                                                $             135,659
        First Integrated House, Broadfold Road
                                                            steven.brown@firstmarinesolutions.com
        Bridge of Don, Aberdeen, AB23 8EE
                                                            PHONE - 441224640089
        United Kingdom
        Sopus Products
        Attn: Alfonso Hernandez                             Alfonso Hernandez
        Account Manager                                     Account Manager
     40                                                                                             Trade Payable                                                                                                $             131,379
        150 N. Dairy Ashford, Building F                    EMAIL - alfonso.hernandez@shell.com
        Houston, TX 77079                                   PHONE - 281-728-3808

        Moss Maritime A.S.
        Attn: Petter Bjerkseth                              Petter Bjerkseth
        Department Manager                                  Department Manager
     41                                                                                             Trade Payable                                                                                                $             131,330
        Vollsveien 17 A Postboks 120                        EMAIL - Petter.Bjerkseth@mossww.com
        Lysaker,                                            PHONE - 47 951 43 787
        Norway
        Applus K2 America LLC
        Attn: Ben Rogers                                    Ben Rogers
        Account Manager                                     Account Manager
     42                                                                                             Trade Payable                                                                                                $             125,681
        11801 W. Sam Houstom Pkwy S.                        EMAIL - Ben.Rogers@applusk2.com
        Houston, TX 77031                                   PHONE - 281-617-4021




Official Form 204                                                     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                                                      page 3
                                           Case 20-32307 Document 1 Filed in TXSB on 04/26/20 Page
Debtor Diamond Offshore Drilling, Inc., et al.,
                                                                                                       19 of 25
                                                                                               Case number (if known)_____________________________________




           Name of creditor and complete mailing address,     Name, telephone number, and           Nature of the claim (for example,      Indicate if claim is   Amount of unsecured claim
                         including zip code                  email address of creditor contact         trade debts, bank loans,               contingent,         if the claim is fully unsecured, fill in only unsecured claim amount.
                                                                                                       professional services, and           unliquidated, or      If claim is partially secured, fill in total claim amount and
                                                                                                        government contracts)                   disputed          deduction for value of collateral or setoff to calculate unsecured
                                                                                                                                                                  claim.
                                                                                                                                                                                              Deduction for
                                                                                                                                                                       Total claim, if      value of collateral
                                                                                                                                                                     partially secured            or setoff            Unsecured claim
        Breaux Petroleum Products, Inc.
        Attn: Mike Pryor                                    Mike Pryor
        VP Sales                                            VP Sales
     43                                                                                             Trade Payable                                                                                                $             114,586
        307 Bunker Road                                     EMAIL - mikep@breauxpetroleum.com
        Lake Charles, LA 70615                              PHONE - 377-602-6781

        Alimak Group
        Attn: Stewart Wright                                Stewart Wright
        Business Segment Manager                            Business Segment Manager
     44                                                                                             Trade Payable                                                                                                $             112,949
        12552 Galveston Rd. A-160                           EMAIL - stuart.wright@alimakgroup.com
        Webster, TX 77598                                   PHONE - 281-414-7253

        Advanced Control Systems, L.L.C.
        Attn: Marvin Callies
                                                            Marvin Callies
        Account Manager
                                                            Account Manager
     45 4903 W. Sam Houstom Pkwy N.                                                                 Trade Payable                                                                                                $             110,994
                                                            EMAIL - mcallies@acsoilfield.com
        Bldg. B
                                                            PHONE -
        Houston, TX 77041

        Relyon Nutec
        Attn: Jennie Lewis                                  Jennie Lewis
        Account Manager                                     Account Manager
     46                                                                                             Trade Payable                                                                                                $             109,866
        209 Clendenning Road                                EMAIL - jcl@us.relyonnutec.com
        Houma, LA 70363                                     PHONE - 281-874-8700

        Alatas
        Attn: Kyle Dinsmoor                                 Kyle Dinsmoor
        Managing Director                                   Managing Director
     47                                                                                             Trade Payable                                                                                                $             107,559
        22015 South Fwy                                     EMAIL - kdinsmoor@alatas.us
        Manvel, TX 77578                                    PHONE - 281-431-0707

        Hyundai Global Service
        Attn: Harry Kang                                    Harry Kang
        Managing Director                                   Managing Director
     48                                                                                             Trade Payable                                                                                                $             104,987
        7206 Harms Road                                     EMAIL - hjkang@hyundai-gs.com
        Houston, TX 77041                                   PHONE - 1-832-770-4398

        Duke Marine Technical Services Usa Inc.
        Attn: Jane Ewing                                    Jane Ewing
        Controller                                          Controller
     49                                                                                             Trade Payable                                                                                                $             104,453
        3425 Harvester Road, Suite 210                      EMAIL - Jane.e@dukemarine.ca
        Burlington, Ontario L7N 3N1                         PHONE - 1-800-252-6027
        Canada
        Cisco Systems Inc.
        Attn: Michael Markey                                Michael Markey
        Client Services Mgr                                 Client Services Mgr
     50                                                                                             Trade Payable                                                                                                $             102,676
        170 W Tasman Drive                                  EMAIL - mmarkey@cisco.com
        San Jose, CA                                        PHONE - 989-859-7058




Official Form 204                                                     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                                                      page 4
Case 20-32307 Document 1 Filed in TXSB on 04/26/20 Page 20 of 25




  04/26/2020




                        Senior Vice President, General Counsel and Secretary
          Case 20-32307 Document 1 Filed in TXSB on 04/26/20 Page 21 of 25




                               UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION

In re:                              § Chapter 11
                                    §
DIAMOND OFFSHORE DRILLING, INC., et § Case No. 20-___________ (____)
al.,                                §
                                    § (Joint Administration Pending)
         Debtors. 1                 § (Emergency Hearing Requested)
                                    §

                            CORPORATE OWNERSHIP STATEMENT OF
                              DIAMOND OFFSHORE DRILLING, INC.

         Diamond Offshore Drilling, Inc. (“Diamond Offshore”) files this corporate ownership

statement with the Court as required by Federal Rules of Bankruptcy Procedure 1007(a)(1) and

7007.1, and certifies the following:

         1.        Diamond Offshore is a Delaware corporation with its principal place of business

in Houston, Texas.

         2.        Diamond Offshore identifies Loews Corporation as the only corporation, other

than a governmental unit, that directly or indirectly owns 10% or more of any class of Diamond

Offshore’s equity interest.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are: Diamond Offshore Drilling, Inc. (1760), Diamond Offshore Finance Company
    (0712), Diamond Offshore Development Company (9626), Diamond Offshore Services Company (3352),
    Diamond Offshore Management Company (0049), Diamond Offshore Company (3301), Arethusa Off-Shore
    Company (5319), Diamond Foreign Asset Company (1496), Diamond Rig Investments Limited (7975),
    Diamond Offshore General Company (0474), Diamond Offshore International Limited (4671), Diamond
    Offshore (Brazil) L.L.C. (9572), Diamond Offshore Holding, L.L.C. (4624), Diamond Offshore Drilling
    (UK) Limited (1866), Diamond Offshore Limited (4648). The Debtors’ primary headquarters and mailing
    address is 15415 Katy Freeway, Houston, TX 77094.
           Case 20-32307 Document 1 Filed in TXSB on 04/26/20 Page 22 of 25




                           IN THE UNITED STATES BANKRUPTCY
                          COURT FOR THE SOUTHERN DISTRICT OF
                                TEXAS HOUSTON DIVISION

                                                                    §      Chapter 11
  In re:                                                            §
                                                                    §
  DIAMOND OFFSHORE DRILLING, INC.,                                  §      Case No. 20-
                                                                    §
                                                                    §
                             Debtor.                                §
                                                                    §


                             LIST OF EQUITY SECURITY HOLDERS1

           Equity Holder                  Address of Equity Holder                Percentage of Equity Held

  Loews Corporation                    667 Madison Ave, New York, NY
                                       10065 United States                                     >5%


  Contrarius Investment                2 Bond Street, St. Helier, Jersey
  Management Ltd.                      JE2 3NP, Channel Islands                                >5%

  Fidelity Management &                245 Summer Street V5D Boston,
                                                                                               >5%
  Research Company                     MA 02210 United States

  BlackRock Institutional Trust 400 Howard Street San Francisco,
                                                                                               >5%
  Company, N.A.                 CA 94105 United States




1
  This list reflects holders of five percent or more of Diamond Offshore Drilling, Inc.’s common stock. It is based
solely on information obtained from disclosures by Diamond Offshore Drilling, Inc. with the United States
Securities and Exchange Commission for the fiscal year ended December 31, 2019. This list serves as the disclosure
required to be made by the Debtor pursuant to Rule 1007 of the Federal Rules of Bankruptcy Procedures. By
separate motion filed contemporaneously herewith, the Debtor is requesting a waiver of the requirement under Rule
1007 to file a list of all of its equity security holders.
Case 20-32307 Document 1 Filed in TXSB on 04/26/20 Page 23 of 25




  04/26/2020




                        Senior Vice President, General Counsel and Secretary
             Case 20-32307 Document 1 Filed in TXSB on 04/26/20 Page 24 of 25




                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

                                                                                     )
    In re:                                                                           )     Chapter 11
                                                                                     )
    DIAMOND OFFSHORE DRILLING, INC., et al.,                                         )     Case No. 20-______ (___)
                                                                                     )
                                                           Debtors.                  )     (Joint Administration Requested)
                                                                                     )     (Emergency Hearing Requested)
                             Attachment to Voluntary Petition for Non-Individuals
                                   Filing for Bankruptcy under Chapter 11
        1.      If any of the debtor’s securities are registered under Section 12 of the Securities Exchange Act
of 1934, the SEC file number is 1-13926.

        2.      The following financial data is the latest available information and refers to the debtor’s
condition on December 31, 2019. 1

             a.    Total assets (on a consolidated basis with all affiliated debtors)                                  $ 5,834,044
             b.    Total debts (including debts listed in 2.c., below)                                                 $ 2,601,834
                   (on a consolidated basis with all affiliated debtors)
             c.    Debt securities held by more than 500 holders                                                       See Below
                                                                                                                       Approximate number of
                                                                                                                       holders:
                       secured □ unsecured ☑ subordinated □                       $500 million
                                                                                  Senior Notes due 2039                Unknown2
                       secured □ unsecured ☑ subordinated □                       $250 million
                                                                                  Senior Notes due 2023
                       secured □ unsecured ☑ subordinated □                       $750 million
                                                                                  Senior Notes due 2043
                       secured □ unsecured ☑ subordinated □                       $500 million
                                                                                  Senior Notes due 2025

              d.     Number of shares of preferred stock                                                                  25,000,000 (authorized)
                                                                                                                                 None issued and
                                                                                                                                      outstanding
              e.     Number of shares of common stock                                                                    500,000,000 (authorized)
                                                                                                                             144,781,766 (issued)
                                                                                                                        137,703,910 (outstanding)

             Comments, if any: ______________________________________________________________________

             3. Brief description of debtor’s business: The debtor provides contract drilling services to the
                energy industry.

1      Amounts and figures reflected herein are based upon the debtor’s latest publicly filed report. (See Diamond Offshore
       Drilling, Inc., Form of 10-K, Dec. 31, 2019, p.44). Figures at 2.a. and 2.b. are shown in the thousands.
2      Diamond Offshore Drilling, Inc. does not and cannot know the precise number of beneficial holders of any debt securities
       listed in this section 2.c.


Official Form 201A               Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy Under Chapter 11
            Case 20-32307 Document 1 Filed in TXSB on 04/26/20 Page 25 of 25




           4. List the names of any person who directly or indirectly owns, controls, or holds, with power to
              vote, 5% or more of the voting securities of debtor:


                                                  Name of Holder
                                                Loews Corporation
                                      Contrarius Investment Management Ltd.
                                    Fidelity Management & Research Company
                                   BlackRock Institutional Trust Company, N.A.




Official Form 201A         Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy Under Chapter 11
